Exhibit 10.3 INTERCREDITOR AGREEMENT This Intercreditor Agreement (Agreement) is made this 9th dayof July, 2010, and entered into between (Investor) and Primary Funding Corporation (Primary Funding). Recitals WHEREAS, the Investor and Primary Funding have entered into an agreement by the Investor is subordinating and assigning its priority interest in the inventory and the accounts of PepperBall Technologies – CA, Inc. (CLIENT); WHEREAS, the parties wish to further clarify their respective rights regarding the Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the Investor and the Primary Funding hereby agree as follows: 1.) The term Accounts shall mean all existing and hereafter arising accounts, contract rights, instruments, notes, drafts, documents, chattel paper and all other forms of obligations owing to Client arising out of the sale or lease of goods or the rendition of services by Client, irrespective of whether earned by performance, and any and all credit insurance, guarantees and other security therefor, as well as all merchandise returned to or reclaimed by Client and Clients books relating to any of the foregoing. 2.) The term Inventory shall mean all of Client’s present and future inventory in which Client has any interest, including goods which have been leased or held for sale or lease or to be furnished under a contract of service and all of Client’s present and future raw materials, work in process, finished goods, and packing and shipping materials, wherever located, and any documents of title representing any of the above. 3.) The Investor and the Primary Funding agree that Primary Funding’s security interest in the Accounts and Inventory is to be construed as having priority to the extent of all indebtedness secured thereby, now existing or hereafter arising in the Accounts and Inventory over the security interest of the
